 



Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated December 11, 2019,
is entered into by and among (i) MARINUS PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and (ii) each investor identified on Schedule I
(each, including its successors and permitted assigns, an “Investor” and
collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Investors an aggregate of 30,000 shares
(the “Securities”) of Series A Participating Convertible Preferred Stock, par
value $0.001 per share (the “Series A Preferred Stock”), of the Company, which
will be convertible into shares (the “Conversion Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”), in accordance with
the terms set forth in the Certificate of Designations establishing the Series A
Preferred Stock attached hereto as Exhibit A (the “Certificate of Designations”)
in a private placement pursuant to Section 4(a)(2) of and/or Regulation D under
the Securities Act of 1933 (the “Securities Act”); and

 

WHEREAS, pursuant to the terms and conditions of the Certificate of
Designations, the conversion of the Series A Preferred Stock shall be subject to
receipt of the Requisite Stockholder Approval (as defined therein).

 

NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.             Purchase and Sale of Securities. Subject to the terms and
conditions hereof, each Investor agrees, severally and not jointly, to purchase
from the Company, and the Company agrees to sell to the Investors at the
Closing, the number of Securities set forth opposite each such Investor’s name
on Schedule I for the price of $1,000.00 per Security and for the aggregate
purchase price set forth on Schedule I (the “Purchase Price”).

 

2.             Issuance of Securities. Notwithstanding anything in this
Agreement to the contrary, the Company shall have no obligation to issue any of
the Securities to any person who is a resident of a jurisdiction in which the
issuance of Securities to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”).

 

3.             The Closing. The closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the headquarters of the Company,
on the third (3rd) Business Day (as defined below) after the date hereof, or at
such other time and place as the Company may designate by notice to the
Investors (such date and time being referred to herein as the “Closing Date”).
The term “Business Day” means any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions are authorized or obligated by
law to close in New York, New York.

 



 

 

 

4.             Payment for Securities. The Purchase Price shall be received by
the Company from the Investors by wire transfer of immediately available funds
to an account designated in writing by the Company or by other means approved by
the Company at or prior to the Closing. At the Closing, following the receipt by
the Company of the entire portion of the Purchase Price payable by an Investor,
the Company shall deliver to such Investor copies of (a) a certificate
evidencing the number of Securities set forth opposite such Investor’s name on
Schedule I, registered in the name of such Investor and bearing the legend set
forth in Section 11 (the original of such certificate to be delivered to such
Investor as promptly as practicable after the Closing Date but in no event more
than three (3) Business Days after the Closing Date) and (b) a certificate from
the Secretary of State of the State of Delaware evidencing the filing of the
Certificate of Designations substantially in the form attached hereto as Exhibit
A.

 

5.             Representations and Warranties of the Company. The Company hereby
represents and warrants to and covenants with the Investors, as of the date
hereof and as of the Closing, that:

 

(a)           Organization, Good Standing and Qualification. The Company is duly
incorporated and validly existing under the laws of the State of Delaware, with
full corporate power and authority to conduct its business as it is currently
being conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.

 

(b)           Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and, subject to receipt of the Requisite
Stockholder Approval, to consummate the transactions contemplated hereby.
Subject to receipt of the Requisite Stockholder Approval, all corporate action
on the part of the Company, its directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the authorization, sale, issuance and delivery of the Securities
contemplated herein has been taken. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except that such enforceability (i) may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights generally and (ii) is subject to general
principles of equity.

 

(c)           Capitalization.

 

(i)            As of December 10, 2019, the authorized capital stock of the
Company consisted of 25,000,000 shares of preferred stock, par value $0.001 per
share (the “Preferred Stock”), none of which were issued and outstanding, and
100,000,000 shares of Common Stock, 54,271,122 shares of which were issued and
outstanding. The Preferred Stock and the Common Stock are collectively referred
to herein as the “Capital Stock.” All of the issued and outstanding shares of
Capital Stock have been duly authorized, validly issued and are fully paid and
nonassessable. As of December 10, 2019, 8,831,488 shares of Common Stock were
issuable upon the exercise or vesting of outstanding warrants, options,
restricted stock units and other stock-based awards and 349,753 shares of Common
Stock were reserved for future awards under the Company’s 2014 Equity Incentive
Plan, as amended. Except as otherwise set forth in this Agreement, and except as
contemplated in the Concurrent Common Stock Offering (as defined below), as of
the date hereof there are no outstanding options, warrants, rights (including
conversion or preemptive rights), agreements, arrangements or commitments of any
character, whether or not contingent, relating to the issued or unissued Capital
Stock of the Company or obligating the Company to issue or sell any share of
Capital Stock of, or other equity interest in, the Company.

 



2

 

 

(ii)           The issuance of the Securities has been duly authorized and the
Securities, when issued and paid for in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, and shall be
free and clear of any encumbrances, preemptive rights or restrictions (other
than as provided in this Agreement or any restrictions on transfer generally
imposed under applicable securities laws). Subject to receipt of the Requisite
Stockholder Approval, the Conversion Shares, when issued in accordance with the
terms of the Certificate of Designations, will be validly issued, fully paid and
non-assessable, and shall be free and clear of any encumbrances, preemptive
rights or restrictions (other than as provided in this Agreement or any
restrictions on transfer generally imposed under applicable securities laws).
Upon receipt of the Requisite Stockholder Approval, the Company shall have
reserved such number of shares of Common Stock sufficient to enable the full
conversion of all of the Securities.

 

(d)           Consents. The Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than the
Requisite Stockholder Approval, filings that have been made, or will be made,
pursuant to the rules and regulations of the Nasdaq Global Market (“Nasdaq”),
post-sale filings that may be required pursuant to applicable federal and State
Securities Laws which the Company undertakes to file or obtain within the
applicable time periods, and the filing of the Certificate of Designations with
the Delaware Secretary of State.

 

(e)           Securities Laws. Assuming the accuracy of each Investor’s
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.

 

(f)            Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened in writing against
the Company or any of its directors and officers that questions the validity of
this Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby. There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened in writing against the Company or any subsidiary or any of their
respective directors and officers which would have, either individually or in
the aggregate, a Material Adverse Effect (as defined below).

 

(g)           Filings. Since January 1, 2019, the Company has filed all forms,
reports and documents required to be filed by it with the Securities and
Exchange Commission (the “Commission”) (collectively, the “Company SEC
Reports”). As of the respective dates they were filed (except if amended,
updated or superseded by a filing made by the Company with the Commission prior
to the date of this Agreement, then on the date of such filing), the Company SEC
Reports complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934 (the “Exchange Act”), as
the case may be, and the applicable rules and regulations of the Commission
thereunder. As of their respective dates, the Company SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable. None of the Company SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 



3

 

 

(h)           Financial Statements. The consolidated financial statements of the
Company (including any notes thereto) contained in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2018 and any Current Reports on
Form 8-K filed by the Company subsequent to December 31, 2018 and through the
date of this Agreement with the Commission, including the information
incorporated by reference therein (collectively, the “Disclosure Package”) (i)
complied as to form in all material respects with the published rules and
regulations of the Commission with respect thereto, (ii) were prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted by Form 10-Q or Form 8-K) and (iii) each presented
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the respective dates thereof and
for the respective periods indicated therein, except as otherwise noted therein
(subject, in the case of unaudited financial statements, to normal and recurring
year-end adjustments which were not and are not expected, individually or in the
aggregate, to have a Material Adverse Effect). The Company has not had any
material disagreement with its auditors regarding accounting matters or policies
during any of its past three (3) full fiscal years or during the current fiscal
year-to-date, which disagreements would require disclosure to the Company’s
Board of Directors.

 

(i)            Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the sale of the Securities pursuant to this
Agreement, other than Oppenheimer & Co. Inc., Ladenburg Thalmann & Co. Inc. and
certain other investment banks acting as underwriters in connection with the
Concurrent Common Stock Offering (as defined herein) (collectively, the
“Placement Agents”). The Investors shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this Section 5(i) that may be due in connection
with the transactions contemplated by this Agreement.

 

(j)            Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement and the Concurrent
Common Stock Offering which will be timely publicly disclosed by the Company,
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that it
believes constitutes material, non-public information which is not otherwise
disclosed in the Disclosure Package. The Company understands and confirms that
the Investor will rely on the foregoing representation in effecting purchases
and sales of securities of the Company. All of the disclosure furnished by or on
behalf of the Company to the Investor regarding the Company, its business and
the transactions contemplated hereby, taken as a whole, is true and correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve (12) months preceding the Execution Date taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 6 hereof.

 



4

 

 

(k)           Acknowledgment Regarding the Investor’s Purchase of Securities.
The Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s-length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Investors’ purchase of the
Securities. The Company further represents to the Investors that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(l)            Acknowledgment Regarding the Investor’s Trading Activity.
Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Section 6(a)(iv) and Section 13), it is understood and acknowledged
by the Company that: (i) the Investors have not been asked by the Company to
agree, nor has any Investor agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term, (ii) past or future open market or other transactions by any Investor,
specifically including short sales or “derivative” transactions, before or after
the Closing, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Investor, and counter-parties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
no Investor shall be deemed to have any affiliation with or control over any
arm’s-length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (y) the Investors may engage in hedging
activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of this
Agreement.

 

(m)          No Disqualification Event. None of the Company, any of its
predecessors, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner (as that term is defined in
Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale of any Securities
(but, in each case, excluding the Investors, as to whom no representation is
made) (each, an “Issuer Covered Person” and, collectively, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has exercised reasonable care to determine
(i) the identity of each person that is an Issuer Covered Person; and (ii)
whether any Issuer Covered Person is subject to a Disqualification Event. The
Issuer has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e) under the Securities Act, and has furnished to the Investors a
copy of any disclosures provided thereunder.

 



5

 

 

6.             Representations and Warranties of the Investors. As of the date
hereof and as of the Closing, each Investor, severally and not jointly, hereby
represents and warrants to and covenants with the Company that:

 

(a)           General.

 

(i)            Such Investor has all requisite authority to purchase the
Securities, enter into this Agreement and to perform all the obligations
required to be performed by such Investor hereunder, and such purchase will not
contravene any law, rule or regulation binding on such Investor or any
investment guideline or restriction applicable to such Investor.

 

(ii)           Such Investor is acquiring the Securities for its own account and
is not acquiring the Securities as a nominee or agent or otherwise for any other
person.

 

(iii)          Such Investor will comply with all applicable laws and
regulations such Investor is required to comply with in connection with the
purchase or sale of Securities in effect in any jurisdiction in which such
Investor purchases or sells Securities and obtain any consent, approval or
permission such Investor is required to obtain in connection with such purchase
or sale of Securities under the laws and regulations of any jurisdiction to
which such Investor is subject or in which such Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

(iv)          Other than consummating the transactions contemplated hereby, such
Investor has not directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with such Investor, executed any purchases or
sales, including short sales, of the securities of the Company during the period
commencing as of the time that such Investor first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereby and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 



6

 

 

(b)           Information Concerning the Company.

 

(i)            Such Investor understands and accepts that the purchase of the
Securities involves various risks. Such Investor represents that it is able to
bear a complete loss of its investment in the Securities.

 

(ii)           Such Investor confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates, as
investment advice or as a recommendation to purchase the Securities. It is
understood that information and explanations related to the terms and conditions
of the Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to such Investor in deciding to invest in the Securities. Such Investor
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Securities for
purposes of determining such Investor’s authority to invest in the Securities.

 

(iii)          Such Investor acknowledges that it has had the opportunity to
review this Agreement (including all exhibits and schedules hereto) and the
Disclosure Package and has been afforded (A) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (B) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (C) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(iv)          Such Investor understands that, unless such Investor notifies the
Company in writing to the contrary at or before the Closing, each of such
Investor’s representations and warranties contained in this Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by such Investor.

 

(v)           Such Investor understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.

 

(vi)          Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 



7

 

 

(c)           Non-reliance.

 

(i)            Such Investor represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities shall not be considered investment advice or a recommendation
to purchase the Securities.

 

(ii)           Except as expressly provided herein, such Investor confirms that
the Company has not (A) given any guarantee or representation as to the
potential success, return, effect or benefit (either legal, regulatory, tax,
financial, accounting or otherwise) an of investment in the Securities or (B)
made any representation to such Investor regarding the legality of an investment
in the Securities under applicable legal investment or similar laws or
regulations. In deciding to purchase the Securities, such Investor is not
relying on the advice or recommendations of the Company and such Investor has
made its own independent decision that the investment in the Securities is
suitable and appropriate for such Investor.

 

(d)           Status of the Investor.

 

(i)            Such Investor has such knowledge, sophistication, skill and
experience in business, financial and investment matters that such Investor is
capable of evaluating the merits and risks of an investment in the Securities,
and has so evaluated the merits and risks of such investment. With the
assistance of such Investor’s own professional advisors, to the extent that such
Investor has deemed appropriate, such Investor has made its own legal, tax,
accounting and financial evaluation of the merits and risks of an investment in
the Securities and the consequences of this Agreement. Such Investor has
considered the suitability of the Securities as an investment in light of its
own circumstances and financial condition and such Investor is able to bear the
risks associated with an investment in the Securities and its authority to
invest in the Securities.

 

(ii)           At the time such Investor was offered the Securities, such
Investor was, and as of the date hereof such Investor is, and on the Closing
Date, such Investor will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act, and not required to be registered as a broker-dealer
under Section 15 of the Exchange Act. Such Investor agrees to furnish any
additional information reasonably requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and State
Securities Laws in connection with the purchase and sale of the Securities.

 

(e)           Restrictions on Transfer or Sale of Securities.

 

(i)            Such Investor is acquiring the Securities solely for such
Investor’s own beneficial account, for investment purposes, and not with a view
to, or for resale in connection with, any distribution of the Securities, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable State Securities Laws and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable State Securities Laws (this representation and warranty not
limiting such Investor’s right to sell the Conversion Shares pursuant to the
Registration Statement (as defined below) or otherwise in compliance with
applicable federal law and State Securities Laws). Such Investor understands
that the Securities have not been registered under the Securities Act or any
State Securities Laws by reason of specific exemptions under the provisions
thereof which depend in part upon the investment intent of such Investor and of
the other representations made by such Investor in this Agreement. Such Investor
understands that the Company is relying upon the representations and agreements
contained in this Agreement for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 



8

 

 

(ii)           Such Investor understands that the Securities are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the Commission provide in substance that such Investor may
dispose of the Securities only pursuant to an effective registration statement
under the Securities Act or an exemption therefrom such as the exemption and
safe harbor provided under Rule 144 of the Securities Act.

 

(iii)          Such Investor agrees that such Investor will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Securities under the Securities Act or in a
transaction which is exempt from the registration provisions of the Securities
Act such as the exemption and safe harbor provided under Rule 144 of the
Securities Act; that the certificates representing the Securities will bear a
legend making reference to the foregoing restrictions; and that the Company and
its affiliates and transfer agent shall not be required to give effect to any
purported transfer of such Securities except upon compliance with the foregoing
restrictions. The Company acknowledges and agrees that such Investor may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Investor
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge.

 

(iv)          No Disqualification Events. Each Investor represents that neither
it, nor any of its directors, officers, general partners or managing members, is
subject to any Disqualification Event except for a Disqualification Event (i)
contemplated by Rule 506(d)(2) under the Securities Act and (ii) a description
of which has been furnished in writing to the Issuer prior to the date hereof.

 

(f)            Bad Actor Disclosure. Such Investor hereby acknowledges and
agrees that it has received and reviewed the disclosure set forth on Annex I
attached hereto a reasonable time prior to the time that such Investor has
agreed to purchase the Securities.

 

7.             Conditions to Obligations of the Investors and the Company. The
obligations of the Investors to purchase and pay for the Securities are subject
to the condition that the representations and warranties of the Company
contained in Section 5 shall be true and correct as of the Closing in all
respects with the same effect as though such representations and warranties had
been made as of the Closing, and the obligation of the Company to sell the
Securities is subject to the condition that the representations and warranties
of the Investors contained in Section 6 shall be true and correct as of the
Closing in all respects with the same effect as though such representations and
warranties had been made as of the Closing. The obligations of the Investors to
purchase and pay for the Securities and of the Company to sell the Securities
are subject to the satisfaction at or prior to the Closing of the following
further conditions precedent:

 



9

 

 

(a)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(b)           There shall not have been a Material Adverse Effect. For purposes
of this Agreement, a “Material Adverse Effect” means any event, change,
violation, inaccuracy, circumstance or effect that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on, or result in a material adverse change in, as the case may be, the
business, operations, properties, condition (financial or otherwise), assets,
liabilities or results of operations of the Company, except for any such events,
changes, violations, inaccuracies, circumstances or effects resulting from (i)
any changes in general economic, regulatory or political conditions, (ii) any
changes or events generally affecting the industry in which the Company
operates, (iii) any adverse change or effect that is caused by the announcement
of the transactions contemplated by this Agreement, or (iv) any violations or
other matters arising from changes in law or GAAP; unless in any such instance
such change or effect described in (i), (ii) or (iv) impacts the Company in a
materially disproportionate manner relative to a preponderance of the other
similar entities impacted by such change.

 

(c)           The Company shall have completed the concurrent public offering of
Common Stock being made pursuant to the Company’s registration statement on Form
S-3 (File No. 333- 221243) (the “Concurrent Common Stock Offering”).

 

8.             Certain Covenants of the Company.

 

(a)           The Company hereby agrees to use reasonable best efforts (i) to
maintain the listing or quotation of the Common Stock on Nasdaq (or such other
trading market that the Company applies to have the Common Stock traded on) for
so long as any Investor owns unregistered Securities, and (ii) as promptly as
practicable following the receipt of the Requisite Stockholder Approval, to
secure the listing of the Conversion Shares (subject to official notice of
issuance) on such trading market.

 

(b)           The Company shall file a Current Report on Form 8-K and press
release disclosing the material terms of the transactions contemplated hereby.
Such press release will be issued prior to market open on the Business Day
following the date of this Agreement and the Form 8-K will be filed within the
time prescribed by the regulations of the Commission.

 



10

 

 

(c)           For so long as any Investor holds unregistered Securities, (i) the
Company shall use its reasonable best efforts to timely file (or file within the
applicable grace period after having obtained, if necessary, extensions in
respect thereof) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act and (ii) if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Conversion Shares under
Rule 144.

 

(d)           No claim will be made or enforced by the Company or, with the
consent of the Company, any other person, that any Investor is an “Acquiring
Person” or a “20% Stockholder” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company or that any Investor could be deemed to trigger the provisions of
any such plan or arrangement by virtue of receiving Securities pursuant to this
Agreement.

 

(e)           The Company shall continue to reserve and keep available at all
times from the date of receipt of the Requisite Stockholder Approval through the
date on which the Securities have been converted in full, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Conversion Shares pursuant to any conversion
of any Securities in accordance with the Certificate of Designations.

 

9.             Registration Rights.

 

(a)           Shelf Registration.

 

(i)            The Company shall use commercially reasonable efforts to file no
later than 30 days after receipt of the Requisite Stockholder Approval (the
“Filing Date”) a registration statement covering the resale of the Conversion
Shares (the “Registrable Shares”) with the Commission for an offering to be made
on a continuous basis pursuant to Rule 415, or if Rule 415 is not available for
offers and sales of the Registrable Shares, by such other means of distribution
of Registrable Shares as the Investors may reasonably specify (the “Initial
Registration Statement”).

 

(ii)           The Company shall use commercially reasonable efforts to effect
the registration (including a declaration of effectiveness thereof by the
Commission) and applicable qualifications or compliances (including the
execution of any required undertaking to file post-effective amendments,
appropriate qualifications or exemptions under applicable State Securities Laws
and appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as practicable after the filing of the Initial
Registration Statement, but in any event prior to the date which is 120 days
after the Filing Date (the “Effectiveness Date”). The Company shall, within two
(2) Business Days after the Effectiveness Date, file a final prospectus with the
Commission as required by Rule 424 under the Securities Act.

 

(iii)          In the event that all of the Registrable Shares cannot, as a
result of the rules and regulations of the Commission, be registered for resale
as a secondary offering on a single registration statement, the Company agrees
to promptly (i) inform the Investors, (ii) use commercially reasonable efforts
to file amendments to the Initial Registration Statement as required by the
Commission and/or (iii) withdraw the Initial Registration Statement and use
commercially reasonable efforts to file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Shares permitted to be registered by the Commission, on Form S-3 or,
if the Company is ineligible to register for resale the Registrable Shares on
Form S-3, such other form available to register for resale the Registrable
Shares as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use
commercially reasonable efforts to file with the Commission, as promptly as
practicable, one or more registration statements on Form S-3 or, if the Company
is ineligible to register for resale the Registrable Shares on Form S-3, such
other form available to register for resale those Registrable Shares that were
not registered for resale on the Initial Registration Statement, as amended, or
the New Registration Statement (the “Remainder Registration Statements” and,
collectively with the Initial Registration Statement and the New Registration
Statement, the “Registration Statements”).

 



11

 

 

(iv)          Notwithstanding any other provision of this Agreement, if the
Commission limits the number of Registrable Shares permitted to be registered on
a particular Registration Statement (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Shares), unless otherwise directed in writing by
any Investor as to its Registrable Shares, the number of Registrable Shares to
be registered on such Registration Statement will be reduced as follows:

 

(1)           First, the Company shall reduce or eliminate any securities to be
included other than Registrable Shares;

 

(2)           Second, the Company shall reduce Registrable Shares (applied to
the Investors on a pro rata basis based on the total number of unregistered
Registrable Shares held by such Investors).

 

In the event of a cutback hereunder, the Company shall give the Investors at
least three (3) Business Days prior written notice along with the calculations
as to such Investor’s allotment.

 

(b)           Fees and Expenses. All expenses incurred by the Company in
complying with Section 9(a), including all registration, qualification and
filing fees, printing expenses, fees and expenses of counsel for the Company,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such registration (but excluding the fees of legal counsel for
any Investor or any holder of Registrable Shares) shall be borne by the Company.
All selling commissions applicable to the sale of Registrable Shares and all
fees and expenses of legal counsel for any Investor or any holder of Registrable
Shares related to the registration and sale of the Registrable Shares shall be
borne by the Investor or holder of Registrable Shares incurring such
commissions, fees or expenses; provided, however, that the Company shall pay the
fees and expenses of one counsel for all Investors selling shares in such
registration.

 



12

 

 

(c)           Certain Actions and Notifications. In the case of the
registration, qualification, exemption or compliance effected by the Company
pursuant to this Agreement, the Company shall, upon reasonable request, inform
the Investors as to the status of such registration, qualification, exemption
and compliance. At its expense the Company shall:

 

(i)            except for such times as the Company is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under State Securities Laws which the
Company determines to obtain, continuously effective with respect to the
Investors, and to keep the applicable Registration Statement effective until the
earlier of (A) two (2) years from the Closing Date, (B) the date by which all
the Registrable Shares may be sold without volume or manner of sale restrictions
which may be applicable to affiliates under Rule 144, or (C) the date on which
all of the Registrable Shares are sold. The period of time during which the
Company is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;

 

(ii)           advise the Investors within five (5) Business Days:

 

(1)           when a Registration Statement or any amendment thereto has been
filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective;

 

(2)           of any request by the Commission for amendments or supplements to
any Registration Statement or the prospectus included therein or for additional
information;

 

(3)           of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or, to the Company’s knowledge, the
initiation of any proceedings for such purpose;

 

(4)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Shares included therein
for sale in any jurisdiction or, to the Company’s knowledge, the initiation or
threatening of any proceeding for such purpose; and

 

(5)           subject to the provisions of this Agreement, of the occurrence of
any event that requires the making of any changes in any Registration Statement
or prospectus so that, as of such date, the statements therein do not include
any untrue statement of a material fact and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;

 

(iii)          use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement as soon
as reasonably practicable;

 

(iv)          if any Investor so requests in writing, promptly furnish to such
Investor, without charge, at least one copy of each Registration Statement and
each post-effective amendment thereto, including financial statements and
schedules, and, if explicitly requested, all exhibits in the form filed with the
Commission;

 



13

 

 

(v)           during the Registration Period, promptly deliver to the Investors,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as any Investor may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
such Investor of Registrable Shares in connection with the offering and sale of
the Registrable Shares covered by a prospectus or any amendment or supplement
thereto;

 

(vi)          during the Registration Period, if any Investor so requests in
writing, deliver to such Investor, without charge, (i) one copy of the following
documents, other than those documents available via the Commission’s EDGAR
system: (A) its annual report on Form 10-K (or similar form), (B) its definitive
proxy statement with respect to its annual meeting of stockholders, (C) each of
its quarterly reports on Form 10-Q, and (D) a copy of each full Registration
Statement (the foregoing, in each case, excluding exhibits); and (ii) if
explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (D); provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system;

 

(vii)         prior to any public offering of Registrable Shares pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under State
Securities Laws of such United States jurisdictions as any Investor reasonably
request in writing; provided that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction, and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Registrable Shares covered by any such Registration
Statement;

 

(viii)        upon the occurrence of any event contemplated by Section
9(c)(ii)(5), except for such times as the Company is permitted hereunder to
suspend the use of a prospectus forming part of a Registration Statement, and
taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event, the Company shall use its commercially reasonable efforts to prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(ix)           otherwise use its commercially reasonable efforts to comply in
all material respects with all applicable rules and regulations of the
Commission which could affect the sale of the Registrable Shares;

 



14

 

 

(x)            use its commercially reasonable efforts to cause all Registrable
Shares to be listed on each securities exchange or market, if any, on which
equity securities issued by the Company have been listed; and

 

(xi)           cooperate with any broker-dealer through which any Investor
proposes to resell its Registrable Shares in such broker-dealer’s filing with
the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by such Investor.

 

(d)           No Delays. The Investors shall not have the right to take any
action to restrain, enjoin or otherwise delay any registration pursuant to
Section 9(a) as a result of any controversy that may arise with respect to the
interpretation or implementation of this Agreement.

 

(e)           Special Interest. If the Company has not (i) filed the Initial
Registration Statement by the Filing Date or (ii) effected the registration of
the Registrable Shares by the Effectiveness Date (each such event referred to in
clauses (i) and (ii), a “Registration Default”) or (iii) after the effective
date of a Registration Statement, such Registration Statement ceases for any
reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement, or the Holders are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities, for more than 20 consecutive calendar days or more than an aggregate
of 35 calendar days (which need not be consecutive calendar days) during any
12-month period (any such failure or breach under clause (iii) being referred to
as a “Lapse Event” and, for purpose of clause (iii) the date on which such 20 or
35 calendar day period, as applicable, is exceeded being referred to as “Event
Date”), then the Company shall pay to the Investors interest (“Special
Interest”), not as a penalty, in an amount, with respect to clauses (i) and (ii)
per annum equal to 0.15% of such Investor’s Purchase Price for each day that the
Registration Default continues and, with respect to clause (iii), on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to 0.15% of such Investor’s
Purchase Price; provided, however, that the Company shall in no event be
required to pay Special Interest for more than one Registration Default at any
given time and in no event shall the maximum aggregate liquidated damages
payable to an Investor under this Section 9(e) exceed 4% of such Investor’s
Purchase Price. A Registration Default ends upon termination of the Registration
Period or, if earlier, (x) in the case of a Registration Default under clause
(i) of the definition thereof, when the Initial Registration Statement is filed
with the Commission or (y) in the case of a Registration Default under clause
(ii) of the definition thereof, when the Initial Registration Statement becomes
or is declared effective by the Commission. All accrued Special Interest shall
be paid by the Company to each Investor on a quarterly basis to an account
designated in writing by such Investor. Notwithstanding anything contained
herein to the contrary, the payment of Special Interest shall be the only remedy
available to the Investor for any Registration Default.

 



15

 

 

(f)            Indemnification.

 

(i)            To the extent permitted by law, the Company shall indemnify each
Investor and each person controlling such Investor within the meaning of Section
15 of the Securities Act, with respect to which any registration that has been
effected pursuant to this Agreement, against all claims, losses, damages and
liabilities (or action in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 9(f)(iii)), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any Registration Statement,
prospectus, any amendment or supplement thereof, or other document incident to
any registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse such
Investor and each person controlling such Investor, for reasonable legal and
other out-of-pocket expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred; provided that the Company will not be liable in any such case to the
extent that any untrue statement or omission or allegation thereof is made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Investor for use in preparation of any
Registration Statement, prospectus, amendment or supplement; provided however,
that the Company will not be liable in any such case where the claim, loss,
damage or liability arises out of the failure of such Investor to comply with
the covenants and agreements contained in this Agreement respecting sales of
Registrable Shares, and except that the foregoing indemnity agreement is subject
to the condition that, insofar as it relates to any such untrue statement or
alleged untrue statement or omission or alleged omission made in any preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
Commission at the time any Registration Statement becomes effective or in an
amended prospectus filed with the Commission pursuant to Rule 424(b) which meets
the requirements of Section 10(a) of the Securities Act (each, a “Final
Prospectus”), such indemnity shall not inure to the benefit of such Investor or
any such controlling person, if a copy of a Final Prospectus furnished by the
Company to such Investor for delivery was not furnished to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, liability, claim or damage.

 

(ii)           Each Investor shall, severally and not jointly, indemnify the
Company, each of its directors and officers, and each person who controls the
Company within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 9(f)(iii)), arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, prospectus, any amendment or supplement
thereof, or other document incident to any such registration, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action as incurred, in each case to the extent, but only to the extent, that
such untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Investor expressly for use in the Registration Statement or any
prospectus, amendment or supplement filed thereunder for the Registrable Shares
of such Investor. Notwithstanding the foregoing, the maximum liability of such
Investor under this section shall be limited to the net proceeds received by
such Investor from the sale of Registrable Shares.

 



16

 

 

(iii)          Each party entitled to indemnification under this Section 9(f)
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld, conditioned or delayed), and the Indemnified Party may
participate in such defense at such Indemnified Party’s expense, and provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in defending such claim or litigation. An Indemnifying Party shall not be
liable for any settlement of an action or claim effected without its written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). No Indemnifying Party, in its defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party (which consent shall
note be unreasonably withheld, conditioned or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

 

(iv)          If the indemnification provided for in this Section 9(f) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party thereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 9(f) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 9(f), no Investor
shall be required to contribute pursuant to this Section 9(f), in the aggregate,
any amount in excess of the amount by which the net proceeds actually received
by such Investor from the sale of the Registrable Shares exceeds the amount of
any damages that such Investor has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 



17

 

 

(g)           Disclosure, Etc.

 

(i)            Not less than five (5) Business Days prior to the filing of each
Registration Statement, the Company shall furnish to each Investor copies of
such Registration Statement and all exhibits being filed therewith, and shall
consider in good faith the reasonable comments of such Investor. For purposes of
clarification, the Company shall not be obligated to provide the Investors
advance copies of any universal shelf registration statement registering
securities in addition to those required hereunder.

 

(ii)           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event requiring the preparation of a supplement
or amendment to a prospectus relating to Registrable Shares so that, as
thereafter delivered to the Investor, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
such Investor will forthwith discontinue disposition of Registrable Shares
pursuant to a Registration Statement and prospectus contemplated by Section 9(a)
until its receipt of copies of the supplemented or amended prospectus from the
Company and, if so directed by the Company, such Investor shall deliver to the
Company all copies, other than permanent file copies then in such Investor’s
possession, of the prospectus covering such Registrable Shares current at the
time of receipt of such notice.

 

(iii)          Each Investor shall suspend, upon request of the Company, any
disposition of Registrable Shares pursuant to any Registration Statement and
prospectus contemplated by Section 9(a) during the occurrence or existence of
any pending corporate development with respect to the Company that the Board of
Directors of the Company believes in good faith may be material and that, in the
determination of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or prospectus. The Company shall be entitled to exercise its right
under this paragraph to suspend the availability of a Registration Statement and
prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 

(iv)          Upon the occurrence of any event contemplated by Section
9(g)(iii), as promptly as reasonably possible under the circumstances taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event, the
Company shall prepare a supplement or amendment, including a post-effective
amendment, to a Registration Statement or a supplement to the related prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, neither a
Registration Statement nor such prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company will use its best efforts to
ensure that the use of the prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 9(g) to suspend the availability of a Registration Statement and
prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 



18

 

 

(v)           As a condition to the inclusion of its Registrable Shares, each
Investor shall furnish to the Company such information regarding such Investor
and the distribution proposed by such Investor as the Company may reasonably
request in writing, including completing a Registration Statement Questionnaire
in the form provided by the Company, or as shall be required in connection with
any registration referred to in this Section 9.

 

(vi)          Each Investor hereby covenants with the Company not to make any
sale of the Registrable Shares without effectively causing the prospectus
delivery requirements under the Securities Act to be satisfied (unless such sale
is pursuant to Rule 144).

 

(vii)         Each Investor agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

(viii)        At the end of the Registration Period, each Investor shall
discontinue sales of shares pursuant to any Registration Statement upon receipt
of notice from the Company of its intention to remove from registration the
shares covered by any such Registration Statement which remain unsold, and the
Investors shall notify the Company of the number of shares registered which
remain unsold immediately upon receipt of such notice from the Company.

 

(h)           Assignment. The rights to cause the Company to register
Registrable Shares granted to the Investors by the Company under Section 9(a)
may be assigned by any Investor in connection with a transfer by such Investor
of all or a portion of its Registrable Shares, provided, however, that such
Investor must give the Company at least 10 days prior notice of such transfer
for such transfer to be reflected in the Registration Statement or any amendment
thereto and that (i) such transfer may otherwise be effected in accordance with
applicable securities laws; (ii) such Investor gives prior written notice to the
Company at least 10 days prior to the transfer; and (iii) such transferee agrees
to comply with the terms and provisions of this Agreement, and such transfer is
otherwise in compliance with this Agreement. Except as specifically permitted by
this Section 9(h), the rights of an Investor with respect to Registrable Shares
as set out herein shall not be transferable to any other person, and any
attempted transfer by any Investor shall cause all rights of such Investor
therein to be forfeited.

 

(i)            Waivers. The rights of any Investor under any provision of this
Section 9 may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) or amended by an instrument in writing signed by such Investor.

 

10.           Investors’ Covenant to Convert. Promptly (and in any event within
10 Business Days) following (a) the effectiveness of a registration statement
covering the resale of the Conversion Shares under the Securities Act, and (b)
June 30 of each year, each Investor shall submit a Notice of Conversion (as
defined in the Certificate of Designations) to the Company in accordance with
Section 6 of the Certificate of Designations to effect a conversion of the
Series A Preferred Stock such that following such conversion such Investor will
either (x) have converted all of the remaining shares of Series A Preferred
Stock owned by such Investor, or (y) own a number of shares of Common Stock
equal to the Beneficial Ownership Limit (as defined in the Certificate of
Designations) applicable to such Investor.

 



19

 

 

11.           Legend. The Securities will be imprinted with a legend in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

provided, that the Company shall (a) cause such legend to be promptly removed
once a registration statement covering the resale of any Securities is effective
under the Securities Act or if such legend is no longer required under
applicable law and (b) in connection with any sale made under the Registration
Statement or Rule 144, promptly (and in any event within five (5) Business Days
after receipt by the Company of a request therefor accompanied by all reasonably
required documentation) deliver, or cause to be delivered, to any Investor new
certificate(s) representing the Conversion Shares that are free from all
restrictive and other legends or, at the request of such Investor, via DWAC
transfer to such Investor’s account.

 

12.           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

13.           Certain Transactions. Each Investor, severally and not jointly,
covenants that neither it, nor any affiliate acting on its behalf or pursuant to
any understanding with it, will execute any purchases or sales, including short
sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 8(b).

 



20

 

 

14.           Expenses. The parties hereto shall pay their own costs and
expenses in connection with the transactions contemplated hereby, provided that
the Company shall pay the reasonable fees and expenses of one counsel for all
Investors in connection with the negotiation of and entry into this Agreement.

 

15.           Waiver, Amendment. Neither this Agreement nor any provisions
hereof shall be amended, waived, discharged or terminated except by an
instrument in writing signed, in the case of an amendment, by the Company and
each Investor affected by such amendment or, in the case of a waiver, discharge
or termination, by the party against whom such waiver, discharge or termination
is sought.

 

16.           Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Subject to Section 9(h), any
Investor may assign any or all of its rights under this Agreement to any person
to whom such Investor assigns or transfers any Securities; provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of this Agreement that apply to the “Investors”.

 

17.           Waiver of Jury Trial. THE COMPANY AND EACH INVESTOR IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

18.           Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
Investors (“Proceedings”), the Company and each Investor irrevocably submits to
the jurisdiction of the federal or state courts located in the State of
Delaware, which submission shall be exclusive unless none of such courts has
lawful jurisdiction over such Proceedings.

 

19.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

20.           Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

21.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

22.           Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, or by facsimile or electronic transmission to the following
addresses (or such other address as either party shall have specified by notice
in writing to the other):

 



21

 

 

If to the Company: Marinus Pharmaceuticals, Inc.   5 Radnor Corporate Center  
100 Matsonford Rd, Suite 100   Radnor, PA 19087   E-mail:
esmith@marinuspharma.com   Attention: Edward F. Smith, Chief Financial Officer  
    With a copy (which shall not constitute notice) to:       Duane Morris LLP  
30 S. 17th Street   Philadelphia, PA 19103   E-mail: kmshay@duanemorris.com  
Attention: Kathleen M. Shay, Esq.

 

If to any Investor: To its address as set forth on Schedule I attached hereto

 

23.           Binding Effect; Third Party Beneficiaries. The provisions of this
Agreement shall be binding upon and accrue to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Placement
Agents are third party beneficiaries of the representations and warranties of
each of the Investors and the Company set forth herein.

 

24.           Survival. All representations, warranties and covenants contained
in this Agreement shall survive the Closing.

 

25.           Notification of Changes. The Company and each Investor hereby
covenants and agrees to notify the other upon the occurrence of any event prior
to the Closing which would cause any representation, warranty or covenant of
such party contained in this Agreement to be false or incorrect.

 

26.           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 



22

 

 

27.           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance or non-performance of the obligations of any other
Investor under this Agreement. Nothing contained herein, and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby.
Each Investor shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in its review and negotiation of this Agreement
(including the exhibits and schedules hereto). Except as expressly contemplated
by this Agreement, the Company has elected to provide all Investors with the
same terms and Agreement for the convenience of the Company and not because it
was required or requested to do so by any of the Investors.

 

28.           Interpretation. For purposes of this Agreement, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (ii) the word “or” is not exclusive, (iii) reference
to any gender includes the other gender and the neutral gender (and vice versa)
and (iv) the words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer
to this Agreement as a whole. Unless the context otherwise requires, references
herein: (a) to Articles, Sections, Exhibits and Schedules mean the Articles and
Sections of, and the Exhibits and Schedules attached to, this Agreement; (b) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement; and (c) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. The
Schedules and Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

[Signature pages follow]

 



23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  MARINUS PHARMACEUTICALS, INC.           By:  /s/ Edward Smith   Name: Edward
Smith   Title: CFO

 



[Signature Page to Securities Purchase Agreement]

 





 

 

  LION POINT MASTER, LP       By: LION POINT CAPITAL, LP, as Manager          
By: /s/ Irshad Karim   Name: Irshad Karim   Title: General Counsel

 



[Signature Page to Securities Purchase Agreement]

 





 

 

  Avoro Life Sciences Fund LLC    

 

        By: /s/ Scott Epstein   Name: Scott Epstein   Title: CFO & CCO

 



[Signature Page to Securities Purchase Agreement]

 





 

 

  BOXER CAPITAL, LLC               By: /s/ Aaron Davis   Name: Aaron Davis  
Title: Chief Executive Officer

 



[Signature Page to Securities Purchase Agreement]

 





 

 

  By: /s/ Leif Edlund   Name: For and on behalf of Venture Holding S.a.r.l.,
Leif Edlund   Title: Director A

 



[Signature Page to Securities Purchase Agreement]

 





 



 

SCHEDULE I

 

SCHEDULE OF INVESTORS

 



Investor’s Name and Address   Number of
Securities     Purchase Price   Lion Point Master, LP
Lion Point Capital
250 West 55th Street, 33rd Floor
New York, NY 10019     14,125     $ 14,125,000   Avoro Life Sciences Fund LLC
Avoro Capital Advisors
110 Greene Street, Suite 800
New York, NY 10012     5,250     $ 5,250,000   Boxer Capital, LLC
11682 El Camino Real, Suite 320
San Diego, CA 92130     6,000     $ 6,000,000   Venture Holding
UBS Europe SE, Luxembourg Branch
Attn: Eva Serlachius
33A, Av. J.F. Kennecy, P.O. Box 2
L-2010 Luxembourg
Luxembourg     4,625     $ 4,625,000   Total     30,000     $ 30,000,000  



 





 



 

ANNEX I

 

RULE 506 DISCLOSURE

 

The following is a description of matters that are required to be disclosed
pursuant to an undertaking to which Oppenheimer & Co. Inc. (“Oppenheimer”) is
subject or pursuant to Rule 506(e) adopted under the Securities Act of 1933, as
amended, with respect to Oppenheimer and its financial advisors who may be paid
for soliciting sales of securities pursuant to Rule 506.

 

1.             On February 26, 2010 Oppenheimer entered into a Consent Order
with the Massachusetts Securities Division (the “Division”). The Order concerned
alleged violations of the Massachusetts Uniform Securities Act with respect to
Oppenheimer’s sale of auction rate securities. The order found that Oppenheimer
violated Section 204(a)(2)(G) of Chapter 110A of Massachusetts General Laws.
Oppenheimer was required to buy back illiquid auction rate securities from
investors and pay hearing costs in an amount totaling $250,000.

 

2.             On July 9, 2007 Oppenheimer entered into a Consent Order with the
Massachusetts Securities Division (the “Division”). The Order alleged that
Oppenheimer failed to supervise a registered representative who engaged in
unlawful activities. The Division alleged that Oppenheimer made false and
misleading filings to the Division during the course of its investigation of the
matters addressed in the Order and accordingly violated Massachusetts General
Laws, Chapter 110A, Section 404. Oppenheimer was required to pay a fine of
$1,000,000, make restitution to the investor, cease and desist from further
violations and retain an independent consultant.

 

3.             On January 27, 2015, Oppenheimer entered into an order with the
Securities and Exchange Commission (“SEC”) pursuant to which Oppenheimer was
censured and agreed to (i) pay $10 million, comprised of $4,168,400 in
disgorgement, $753,471 in prejudgment interest and $5,078,129 in civil
penalties; (ii) cease and desist from committing or causing any violations of
Sections 15(a) and 17(a) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and Rules 17a-3 and 17a-8 adopted thereunder and of Section 5 of the
Securities Act of 1933 (the “Securities Act”); and (iii) retain an independent
consultant over a five-year period to conduct a review of Oppenheimer’s policies
and procedures as they relate to compliance with Section 5 of the Securities
Act, the Bank Secrecy Act, the Patriot Act, Oppenheimer’s AML program and the
proper recognition of liabilities and expenses associated with foreign entities
trading on behalf of customers and U.S. customers trading through foreign
financial institutions. This settlement was based on Oppenheimer’s conduct
relating to two separate customer accounts. The first account involved aiding
and abetting a customer’s violation of the broker-dealer registration
requirements under the Exchange Act, failure to file Suspicious Activity Reports
to report potential misconduct by this customer and failure to properly report,
withhold and recognize backup withholding taxes. The second account involved
failure to respond to red flags and conduct an inquiry into whether a customer’s
unregistered sales of penny stocks were exempt from Securities Act registration
requirements and failure to reasonably supervise with a view toward detecting
and preventing violations of the registration provisions. Oppenheimer also
agreed to pay an additional $10 million in civil penalties to settle a parallel
action by the Treasury Department’s Financial Crimes Enforcement Network.

 





 



 

EXHIBIT A

 

FORM OF CERTIFICATE OF DESIGNATIONS

 

 

 

 



 